UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------x
CHESTER JOHNSON,

                                Plaintiff,
                                                               MEMORANDUM & ORDER
                  - against -                                    16-CV-2879 (PKC) (LB)

CITY OF NEW YORK, SERGEANT
RONALD SANCHEZ, and MARISSA CHAM,

                                Defendants.
-------------------------------------------------------x
PAMELA K. CHEN, United States District Judge:

        On April 5, 2016, Plaintiff Chester Johnson (“Plaintiff”) filed this pro se action for alleged

violations of, inter alia, the Fourth, Fifth, and Fourteenth Amendments, as well as 42 U.S.C.

§ 1983 (“§ 1983”).1 On March 5, 2018, this Court dismissed Plaintiff’s action, but granted him

leave to file an amended complaint.2 Plaintiff then filed an amended complaint on June 12, 2018

alleging violations of the Fourth, Fifth, and Fourteenth Amendments, as well as 42 U.S.C. §§ 1981,

1982, 1983, 1985, 1986, 1988, 2000a, and 2000aa. Defendants moved to dismiss Plaintiff’s

amended complaint.3 For the reasons stated below, Defendants’ motion to dismiss is granted in

its entirety.




        1
         Plaintiff’s original complaint was filed in the Southern District of New York (“SDNY”)
and was transferred to the Eastern District on June 6, 2016. (See May 24, 2016 Transfer Order,
Dkt. 6.)
        2
          After being transferred to this district from the SDNY, the case was initially assigned to
the late Honorable Sandra L. Townes and then reassigned to the undersigned on February 21, 2018.
        3
         Plaintiff argues that “[t]he issue must be joined before a motion to dismiss can be
considered; Plaintiff’s interest and protection by the Federal Constitution will be impaired by
absence of the Defendant(s).” (Plaintiff’s Memorandum in Opposition, Dkt. 66, at 1.) A motion
to dismiss is a responsive pleading sufficient to join issue. See Fed. R. Civ. P. 12(b). The three


                                                           1
                                          BACKGROUND

       The Court assumes the parties’ familiarity with its March 5, 2018 Memorandum and Order

(“Order”), which describes Plaintiff’s original complaint in detail. (See Order, Dkt. 40, at 1–3.)

In addition to dismissing all claims alleged by Plaintiff, that Order granted Plaintiff leave to amend

his complaint. (Id. at 7.) Plaintiff filed his amended complaint on June 12, 2018.4 (Dkt. 46; see

also Addendum in Support of Amended Complaint (“Addendum”), Dkt. 47.)5 The amended

complaint names three defendants: Sergeant Sanchez (“Sanchez”), Assistant Corporation Counsel

Cham (“ACC Cham”), and the City of New York (“City Defendant”) (collectively, “Defendants”).

(Am. Compl., Dkt. 46, at ECF6 1.) Though the amended complaint does not assert many specific

facts, it appears that Plaintiff’s allegations remain largely the same as those featured in his original

complaint. Plaintiff alleges that, after he was arrested, Sanchez improperly seized and disposed of




Defendants named in the amended complaint have filed the instant motion to dismiss together;
therefore, issue is joined. Defendants’ motion was fully briefed on November 13, 2018.
       4
          The Court dismissed Plaintiff’s original complaint on March 5, 2018 and gave him 30
days to file an amended complaint. (March 5, 2018 Docket Entry.) On April 10, 2018, the Court
dismissed Plaintiff’s case but noted that the copy of the Court’s dismissal order mailed to Plaintiff
was returned as undeliverable and so, in an abundance of caution, granted Plaintiff leave to re-
open the matter. (April 10, 2018 Docket Entry.) On May 3, 2018, the Court, on Plaintiff’s motion,
re-opened the case and, on May 15, 2018, ordered that Plaintiff file his amended complaint by
June 15, 2018. (May 3, 2018 Docket Entry; May 15, 2018 Docket Entry.) Plaintiff did so. (See
Amended Complaint (“Am. Compl.”), Dkt. 46.)
       5
         It is unclear whether Plaintiff intended his amended complaint to supplement his original
complaint or completely replace it. Though Plaintiff’s amended complaint does not include a
“Statement of Facts” section, suggesting that the amended complaint is meant to supplement the
original complaint, Plaintiff’s Addendum states that “[a]ll references to Plaintiff’s Complaint is
filed as Court Record or otherwise should be disregarded at this time.” (Addendum, Dkt. 47, at
2.) The Court need not decide whether to consider the facts in the original complaint as none of
those facts save the claims asserted by Plaintiff in his amended complaint from dismissal.
       6
        Citations to “ECF” refer to the pagination generated by the Court’s CM/ECF docketing
system and not the document’s internal pagination.

                                                   2
Plaintiff’s numismatic/sentimental coins, in violation of the New York City Police Department’s

(“NYPD”) policy. (Id. ¶¶ 11–14.) Plaintiff also alleges that ACC Cham tried to compel Plaintiff

to incriminate himself by forcing him to choose between vindicating his property rights in his state

civil case or fully defending himself in his state criminal case. (Id. ¶¶ 16–20; see also Addendum,

Dkt. 47, at 9 (describing ACC Cham’s actions as “[i]n sum, you want your coins back, take the

gun charge or deny everything in the SAFE and forfeit your coins” (internal citation omitted).)

Finally, Plaintiff alleges that City Defendant failed to properly oversee Sanchez and ACC Cham.

(Id. at ¶¶ 22–27.)

       Defendants filed a pre-motion conference letter in anticipation of filing a motion to dismiss

the amended complaint on September 27, 2018. (Dkt. 65.) The Court construed Defendants’ letter

as a motion to dismiss and ordered supplemental briefing. (See September 28, 2018 Docket Entry.)

Defendants’ motion was fully briefed on November 13, 2018. (Dkts. 66, 67.)

                                       LEGAL STANDARD

       To survive a motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6), “a

complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). A “claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Id. (quoting Twombly, 550 U.S. at 556). The “plausibility standard

is not akin to a ‘probability requirement,’ but it asks for more than a sheer possibility that a

defendant has acted unlawfully.” Id. (citation omitted). Determining whether a complaint states

a plausible claim for relief is “a context-specific task that requires the reviewing court to draw on

its judicial experience and common sense.” Id. at 679 (citation omitted). “In addressing the



                                                  3
sufficiency of a complaint, [the Court] accept[s] as true all factual allegations and draw[s] from

them all reasonable inferences; but [the Court is] not required to credit conclusory allegations or

legal conclusions couched as factual allegations.” Rothstein v. UBS AG, 708 F.3d 82, 94 (2d Cir.

2013). At the same time, “[a] document filed pro se is to be liberally construed, and a pro se

complaint, however inartfully pleaded, must be held to less stringent standards than formal

pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (internal quotation

marks and citations omitted).

                                          DISCUSSION

I.     Property Deprivation Claim

       Plaintiff alleges that Defendant Sanchez “violated Plaintiff’s Civil Rights for the

deprivation of sentimental property without procedural due process of law by depositing

[Plaintiff’s numismatic] coins into Chase Bank.” (Am. Compl., Dkt. 46, ¶ 12.) “The Due Process

Clause does not protect against all deprivations of constitutionally protected interests in life,

liberty, or property, ‘only against deprivations without due process of law.’” Rivera-Powell v.

N.Y.C. Bd. of Elections, 470 F.3d 458, 464–65 (2d Cir. 2006) (quoting Parratt v. Taylor, 451 U.S.

527, 537 (1981), overruled in part on other grounds by Daniels v. Williams, 474 U.S. 327, 330–

31 (1986)). “[I]n evaluating what process satisfies the Due Process Clause, the Supreme Court

has distinguished between (a) claims based on established state procedures and (b) claims based

on random, unauthorized acts by state employees[].” Id. at 465 (internal quotations and citation

omitted). The former is often actionable under § 1983 in federal court, while the latter is generally

not, for reasons discussed infra. Plaintiff does not plead any facts to suggest that Sanchez’s actions

were authorized or the result of an established state procedure. Therefore, the Court infers that

Plaintiff is alleging that Sanchez’s actions were random and unauthorized violations of City



                                                  4
Defendant’s policies. (Cf. Addendum, Dkt. 47, at 5 (noting that Plaintiff has attached a copy of

City Defendant’s policy, though the date of the policy means it went into effect after the events in

question); see also id. at 6 (noting that the Court needs to make findings as to whether “a violation

of Defendant’s own policy [occurred] and/or Defendant depriv[ed] Plaintiff [of] the procedural

safeguard that was due”).)7

       “Where a deprivation at the hands of a government actor is ‘random and unauthorized,’

hence rendering it impossible for the government to provide a pre-deprivation hearing, due process

requires only a post-deprivation proceeding.” DiBlasio v. Novello, 344 F.3d 292, 302 (2d Cir.

2003); see also David v. N.Y.P.D. 42nd Precinct Warrant Squad, No. 02-CV-2581 (DC), 2004

WL 1878777, at *5 (S.D.N.Y. Aug. 23, 2004) (“Deprivation of property by a state actor, whether

intentional or negligent, does not give rise to a claim under § 1983 so long as the law of that state

provides for an adequate post-deprivation remedy and the deprivation was the result of a ‘random

and unauthorized’ act.”). “New York has adequate state post-deprivation remedies.” Wahid, 2017

WL 2198960, at *2; see also Dove v. City of New York, No. 99-CV-3020 (DC), 2000 WL 342682,

at *3 (S.D.N.Y. Mar. 30, 2000) (“Because New York provides an adequate post-deprivation

remedy in the form of state law causes of action for negligence, replevin, or conversion,

[plaintiff’s] § 1983 claim for the loss of his property is dismissed.”). Given the availability of



       7
         Plaintiff also asks the Court to decide whether “the policy is Constitutionally sound.”
(Addendum, Dkt. 47, at 6.) Though it is possible, as discussed supra, to assert a due process claim
alleging that an unconstitutional deprivation occurred because of, rather than despite, an
established procedure, here, Plaintiff does not allege any facts to support a claim that Sanchez’s
actions were authorized or the result of an established procedure. See Wahid v. Mogelnicki,
No. 15-CV-2869 (LDH) (CLP), 2017 WL 2198960, at *2 (E.D.N.Y. May 17, 2017) (analyzing a
deprivation of property claim on the assumption that the challenged behavior was a random and
unauthorized act because “[p]laintiff has not pleaded any facts that would indicate that the
deprivation was authorized or the result of an established state procedure”). The Court therefore
assumes that any deprivation of property was random or unauthorized and conducts its analysis
accordingly.
                                                 5
these adequate state law remedies, Plaintiff’s claim fails as a matter of law. Further, the Court

notes that Plaintiff was previously warned that merely reasserting his property deprivation claim

against individual defendants would not be enough to adequately state a property deprivation claim

under § 1983. (See Order, Dkt. 40, at 5 n.1 (noting that under the property deprivation standard,

“even if Plaintiff had identified Officer Sanchez or other individual officers as defendants, his

claims would still fail”).)8 Accordingly, Plaintiff’s property deprivation claim against Defendant

Sanchez is dismissed.

II.     Fair Trial Claim

        Plaintiff alleges that “Assistant Corporation Counsel (ACC) Cham violated Plaintiff’s Civil

Rights by transgressing with malicious intent, to compel Plaintiff to be a witness against himself,

[and] committed coercion willfully and wantonly. (Right to a Fair Trial).” (Am. Compl., Dkt. 46,

¶ 16; see also Addendum, Dkt. 47, at 9 (describing Defendants actions as “[i]n sum, you want your

coins back, take the gun charge or deny everything in the SAFE and forfeit your coins” (internal

citation omitted).) Though Plaintiff describes this as a “fair trial” claim, the Court finds that his

allegations more accurately reflect a claim made pursuant to the Fifth Amendment.9 “The Fifth



        8
          Whether a plaintiff has in fact pursued these state law remedies is irrelevant to the Court’s
analysis. Cf. Watts v. N.Y.C. Police Dep’t, 100 F. Supp. 3d 314, 329 (S.D.N.Y. 2015) (noting that
a plaintiff’s “failure to take advantage of the state procedures does not convert his cause of action
into a constitutional due process claim”). However, the Court notes that Plaintiff does appear to
have brought a state civil action against Defendants that was settled as of October 2018. (Cf. Am.
Compl., Dkt. 46, ¶ 17 (alleging that Cham used Plaintiff’s “[c]riminal case to obstinate [sic]
Plaintiff’s civil case”) (emphasis omitted); see also Defendants’ Reply Memorandum of Law, Dkt.
67, at 9 (noting that “[o]n October 19, 2018, before the Honorable Lizette Colon in Kings County
Civil Court, [P]laintiff accepted an offer from defendants to settle the state action in its entirety”).)
        9
          “A denial of the right to a fair trial claim requires a plaintiff to prove that: ‘an (1)
investigating official (2) fabricates evidence (3) that is likely to influence a jury’s decision, (4)
forwards that information to prosecutors, and (5) the plaintiff suffers a deprivation of liberty as a
result.’” Bailey v. City of New York, 79 F. Supp. 3d 424, 446 (E.D.N.Y. 2015) (quoting Jovanovic


                                                   6
Amendment provides that no person ‘shall be compelled in any criminal case to be a witness

against himself.’” Higazy v. Templeton, 505 F.3d 161, 170 (2d Cir. 2007) (citing U.S. Const.

Amend. V). “‘[This right] can be asserted in any proceeding, civil or criminal, administrative or

judicial, investigatory or adjudicatory; and it protects against any disclosures which the witness

reasonably believes could be used in a criminal prosecution or could lead to other evidence that

might be so used.’” Id. (quoting Kastigar v. United States, 406 U.S. 441, 444–45 (1972)). “‘[A]

§ 1983 action may exist under the Fifth Amendment self-incrimination clause if coercion was

applied . . . to obtain inculpatory statements, and the statements thereby obtained were used against

the plaintiff[ ] in a criminal proceeding.’” Thomsen v. City of New York, No. 15-CV-2668 (DLC),

2016 WL 590235, at *9 (S.D.N.Y. Feb. 11, 2016) (quoting Deshawn E. ex rel. Charlotte E. v.

Safir, 156 F.3d 340, 346 (2d Cir. 1998)).

       Plaintiff’s claim fails on at least two grounds. First, Plaintiff has not alleged that he made

any inculpatory statement or that any such statement was used against him in a criminal

proceeding. Second, as the attorney who represented New York City in Plaintiff’s state civil

action, ACC Cham is entitled to absolute immunity. See Mangiafico v. Blumenthal, 471 F.3d 391,

396 (2d Cir. 2006) (“As a general principle, a government attorney is entitled to absolute immunity

when functioning as an advocate of the state in a way that is intimately associated with the judicial

process.”); O’Callaghan v. City of New York, No. 16-CV-1139 (ER), 2016 WL 7177509, at *11

(S.D.N.Y. Dec. 8, 2016) (holding that an Assistant Corporation Counsel defendant was entitled to




v. City of New York, 486 F. App’x 149, 152 (2d Cir. 2012) (summary order)). Plaintiff has alleged
no facts in support of this claim.


                                                 7
absolute immunity for defending the City of New York in a state civil action).10 Therefore,

Plaintiff’s claims against Defendant ACC Cham are dismissed.

III.    Statutory Claims

        In his amended complaint, Plaintiff states that “[t]his action arises under the Constitution

of the United States [p]ursuant to 42 U.S.C. section(s): 1981; 1982; 1983; 1985; 1986[;] 2000aa-

6(a); 2000-6 (a); particularly the Fourth; Fifth and Fourteenth Amendments to the Constitution of

the United States through the Civil Rights Act Title 42 U.S.C. sections: 1983 and 1988.” (Am.

Compl., Dkt. 46, ¶ 1.) To the extent that Plaintiff intends to bring claims under these statutes that

are not already discussed supra, these claims are deemed abandoned due to Plaintiff’s failure to

respond to Defendants’ argument that they should be dismissed.            (Defendants’ Pre-motion

Conference Letter, Dkt. 65, at 3 n.1); see Felix v. City of New York, 344 F. Supp. 3d 644, 654–55

(S.D.N.Y. 2018) (“Courts may, and generally will, deem a claim abandoned when a plaintiff fails

to respond to a defendant’s arguments that the claim should be dismissed.”) (internal quotations

and citation omitted); Romeo & Juliette Laser Hair Removal, Inc. v. Assam I LLC, No. 08-CV-442

(TPG), 2014 WL 4723299, at *7 (S.D.N.Y. Sept. 23, 2014) (“At the motion to dismiss stage . . . a

plaintiff abandons a claim by failing to address the defendant’s arguments in support of dismissing

that claim.”).

        However, even if Plaintiff had preserved these claims, the Court would nevertheless

conclude that they fail as a matter of law. Plaintiff’s claims under §§ 1981, 1982, 1985, and 2000a

all fail because Plaintiff does not allege that Defendants’ actions were motivated by a racial or

other improper discriminatory animus. See Ghouneim v. 352-354 H.D.F.C., No. 18-CV-287



        10
         Therefore, even if Plaintiff intends to bring a fair trial claim against ACC Cham, she
would be entitled to absolute immunity as to that claim as well.

                                                 8
(WHP), 2019 WL 1523326, at *3 (S.D.N.Y. Mar. 29, 2019) (“[T]o state a claim under §§ 1981 or

1982, a plaintiff must allege as follows: ‘First, that the plaintiff is a member of a racial minority;

second, that the defendant intended to discriminate based on the plaintiff’s race; and third, that the

discrimination concerned one of the enumerated statutory activities [under those sections].’”)

(quoting Francis v. Kings Park Manor, Inc., 917 F.3d 109, 125 (2d Cir. 2019)); Dolan v. Connolly,

794 F.3d 290, 296 (2d Cir. 2015) (noting that in order to allege a § 1985 conspiracy claim, Plaintiff

must, inter alia, allege that the conspiracy is “motivated by some racial or perhaps otherwise class-

based, invidious discriminatory animus”); Gibbs–Alfano v. Burton, 281 F.3d 12, 16 (2d Cir. 2002)

(stating that § 2000a “guarantees individuals full and equal enjoyment of places of public

accommodation without race-based discrimination”). (See also Order, Dkt. 40, at 6–7 & n.7.)

       Plaintiff’s claims under §§ 1986, 1988, and 2000aa likewise fail because they are not

relevant to this action. See Brown v. City of Oneonta, 221 F.3d 329, 341 (2d Cir. 2000) (“a § 1986

claim must be predicated on a valid § 1985 claim”), overruled in part on other grounds by Gonzaga

Univ. v. Doe, 536 U.S. 273 (2002); Artemov v. Ramos, No. 18-CV-2537 (PKC) (LB), 2018 WL

2121595, at *2 (E.D.N.Y. May 8, 2018) (noting that § 1988 does not “grant an independent cause

of action” and is also not available to pro se plaintiffs); Vann v. City of Rochester, No. 6:18-CV-

06464 (MAT), 2019 WL 1331572, at *4 (W.D.N.Y. Mar. 25, 2019) (“[42 U.S.C. § 2000aa]

prohibits the government from searching for or seizing certain materials . . . that are intended for

publication.”) (internal quotations, brackets, and citation omitted). (See also Order, Dkt. 40, at 6–

7 & nn.6–7.) Accordingly, all of Plaintiff’s statutory claims are dismissed.

IV.    Monell Claim

       Plaintiff appears to assert a municipal liability claim pursuant to Monell v. New York City

Department of Social Services, 436 U.S. 658 (1978), by arguing that City Defendant’s



                                                  9
“unconstitutional customs, decisions, practices and/or indifferent employee training or supervision

practices were deliberately or recklessly indifferent to [Plaintiff’s] obvious Federal Constitutional

rights.” (Am. Compl., Dkt. 46, ¶¶ 22, 25.) However, “a prerequisite to municipal liability under

Monell is an underlying constitutional violation by a state actor.” Henry-Lee v. City of New York,

746 F. Supp. 2d 546, 567 (S.D.N.Y. 2010). As the Second Circuit has held, “Monell does not

provide a separate cause of action for the failure by the government to train its employees; it

extends liability to a municipal organization where that organization’s failure to train, or the

policies or customs that it has sanctioned, led to an independent constitutional violation.” Segal v.

City of New York, 459 F.3d 207, 219 (2d Cir. 2006) (emphasis in original). Once a “district court

properly [finds] no underlying constitutional violation, its decision not to address the municipal

defendants’ liability under Monell [is] entirely correct.” Id. In light of the Court’s dismissal of all

of Plaintiff’s federal law claims against individual Defendants,11 Plaintiff’s claim against City

Defendant is also dismissed.12

                                          CONCLUSION

       For the reasons stated herein, Defendants’ motion to dismiss is granted in its entirety.

Plaintiff’s amended complaint is dismissed. The Clerk of the Court is respectfully directed to enter

judgment and close this case accordingly.



       11
        Given that the Court is dismissing Plaintiff’s claims on the merits, it does not address
Defendants’ argument that Plaintiff’s claims should be dismissed on res judicata grounds.
       12
           Furthermore, even if Plaintiff had stated a viable constitutional claim, the Court would
nevertheless dismiss his Monell claim because Plaintiff has not alleged any facts to support his
claim that any allegedly unconstitutional conduct by the individual Defendants was done pursuant
to a policy, procedure, or practice of the NYPD. See, e.g., Jones v. Town of East Haven, 691 F.3d
72, 80 (2d Cir. 2012) (“[A] municipality can be held liable under Section 1983 if the deprivation
of the plaintiff’s rights under federal law is caused by a governmental custom, policy, or usage of
the municipality.”) (internal citations omitted).

                                                  10
                                 SO ORDERED.

                                 /s/ Pamela K. Chen
                                 Pamela K. Chen
                                 United States District Judge
Dated: June 6, 2019
       Brooklyn, New York




                            11
